Citation Nr: 0720252	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-41 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
legs, secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for disabilities of the 
knees, secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a low back 
disability, secondary to service-connected bilateral pes 
planus.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for disabilities of 
the legs, knees, and low back secondary to service-connected 
bilateral pes planus, and denied his claim for a rating in 
excess of 50 percent for bilateral pes planus.

The issues of entitlement to service connection for 
disabilities of the legs, knees, and low back secondary to 
service-connected bilateral pes planus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's bilateral pes planus disability is manifested 
by marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances, by hammertoes at the second 
and third toes on the right foot and all toes on the left 
foot, and a callus on the distal end of the left foot, but 
none on the right foot, resulting in difficulty with walking 
more than 10 steps or weight bearing more than five minutes, 
but these limitations do not amount to loss of use of the 
feet.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71, 4.71a, DCs 5167, 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's bilateral pes planus disability is rated 50 
percent disabling under DC 5276.  38 C.F.R. § 4.71a, DC 5276.  
This is the maximum disability rating available under this 
diagnostic code.  No other diagnostic code pertaining to the 
feet provides for a higher disability rating.  See 38 C.F.R. 
§ 4.71a, DCs 5277 to 5284 (2006).  However, the veteran may 
be entitled to a higher rating if his pes planus disability 
is determined to amount to loss of use of the feet as a 
result of amputation.  See 38 C.F.R. § 4.71a, DC 5167.

Diagnostic Code 5167 provides for a 40 percent disability 
rating for loss of use of the foot as a result of amputation.  
38 C.F.R. § 4.71a, DC 5167.  Thus, in order for the veteran 
to be entitled to higher ratings of 40 percent for each foot, 
his pes planus disability must be determined to amount to 
loss of use of the feet as a result of amputation.  

VA and private treatment records dated from May 2003 to June 
2006 show that the veteran has pronounced flat feet.  Earlier 
records show that in January 2003 the veteran was prescribed 
a standard wheelchair because he was unable to use a 
4-wheeled seated walker as a result of progressively 
worsening festination.  For purposes of information only, and 
without reliance thereon, the Board notes that festination is 
defined as an involuntary tendency to take short accelerating 
steps in walking.  Dorland's Illustrated Medical Dictionary 
671, 1227 (28th Ed. 1994).

In March 2003, the veteran was prescribed the use of a 
motorized scooter for long distances.  At that point, the 
veteran was able to walk household distances using a rolling 
walker or cane.  He used a manual wheelchair for longer 
distances, but was primarily pushed by his wife.  Beginning 
in May 2006, the veteran was prescribed an electric 
wheelchair for use inside the home for short distance 
mobility because he was sometimes unable to ambulate indoors 
due to painful joints.

The veteran underwent VA examination of his feet in November 
2005.  At the time of the examination, the veteran reported a 
sedentary lifestyle, although he reported that he exercised 
his legs with a stationary bicycle.  He described 
experiencing pain in his feet when standing for more than 
five minutes or walking more than 10 steps.  His feet were 
asymptomatic, however, when not weight bearing.  He also 
described weakness and stiffness in both feet and his ankles, 
and swelling of the ankles.  There was easy fatigability and 
lack of endurance of both feet.  He required the use of shoes 
prescribed by VA in order to be able to walk at all.  The 
veteran also reported significant pain in his back and knees 
when standing.  He reported that he used a walker to ambulate 
short distances in the home.

Physical examination was non-weightbearing as the veteran 
refused to get out of his electric scooter.  Examination 
revealed pitting edema of the left and right ankles with 
otherwise healthy-appearing skin of both lower extremities.  
He had a very faint pulse on palpation of the dorsalis 
pedalis.  He had a prominent left foot bunion with an 
overlying callus, and a callus on the distal end of the left 
foot at the sole.  The second, third, fourth, and fifth toes 
of the left foot were hammertoes.  There was no bunion on the 
right foot, with second and third toes hammertoes.  There was 
no callus on the sole of the right foot.  The plantar aspect 
of the second and third metatarsal heads was prominent, bony 
protrusion, and tender on palpation with a hyperkeratotic 
lesion.  He was able to spread his toes apart.  Both feet 
were flat.  He had 15 degrees dorsiflexion, and 30 degrees 
plantar flexion of the ankles.  He was able to evert and 
invert the left ankle.  He reported no pain on motion of the 
ankles.  X-ray examination revealed degenerative arthritis of 
the feet, hips, knees, and lumbosacral spine.  There was also 
X-ray evidence of soft tissue swelling of the tibia and 
fibula, bilaterally.

The report of May 2006 outpatient psychiatric treatment 
reflects that the veteran required assistance with activities 
unaffected by pes planus, including such activities as 
bathing and shaving.  The veteran had difficulty driving his 
scooter.  His wife stated that he had had a mild stroke.  She 
reported that he was depressed and would stay in bed all day 
if he could.  The veteran's mobility decreased while he was 
in a rehabilitation facility during his wife's 
hospitalization and recovery from surgery.  This evidence 
makes it clear that the veteran's current impairment of 
mobility remains multifactoral, as described by a provider 
who examined the veteran in 2003.  

While the veteran's disabilities of the right and left feet 
are significant, the medical evidence does not show that he 
has actually lost the use of his feet.  While the veteran 
primarily uses electronic assistive devices in order to 
ambulate, it appears, as stated in a May 2006 treatment 
record, that these devices are primarily required as a result 
of painful joints in his knees, hips, and back.  He has good 
range of motion of the ankles, and is able to walk short 
distances and stand for short periods of times, albeit with 
pain and significant limitations.  His ability to stand and 
walk on his feet, and to use his feet to transfer into and 
out of a motorized scooter or wheelchair, even as limited as 
that ability is, clearly demonstrates that he has more 
function in the feet than would be served with amputation 
stumps.  See 38 C.F.R. § 4.63 (2006).  The preponderance of 
the evidences establishes that the veteran's mobility 
impairment cannot be attributed solely to his service-
connected disembody.  Accordingly, the Board finds that he is 
not entitled to an increased rating for his pes planus 
disability under DC 5167.  38 C.F.R. § 4.71a, DC 5167.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the primary manifestation of the veteran's pes 
planus is pain.  Diagnostic Code 5276, under which the 
disability is rated, is not based solely upon limitation of 
motion, but rather incorporates all of the functional 
limitations caused by pes planus.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In addition, the veteran has been 
assigned the maximum rating available under that diagnostic 
code.  See Spencer v. West, 13 Vet. App. 376 (2000).  For 
these reasons, consideration of the functional limitations 
does not result in a higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2006).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for veteran's pes planus, in 
that his disability may be found to amount to loss of use of 
the feet as a result of amputation.  However, as discussed 
above, the preponderance of the evidence is against a finding 
that the veteran has lost the use of either foot, so as to 
support a higher rating.  In addition, it has not been shown 
that the service-connected disability has required frequent 
periods of hospitalization, although the veteran was 
hospitalized at a rehabilitation facility once during the 
pendency of this claim to improve his mobility, because of 
the service-connected gait impairment.  The Board notes that 
the veteran was also placed in a rehabilitation facility when 
his wife required hospitalization.  This evidence is 
consistent with the 50 percent evaluation assigned for the 
veteran's service-connected pes planus disability, but does 
not establish that the schedular criteria are inadequate to 
evaluate the service-connected disability.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

In sum, the weight of the credible evidence shows that the 
veteran's service-connected pes planus disability is no more 
than 50 percent disabling under DC 5276.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In June 2003, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a January 
2006 re-adjudication of the claim by the RO subsequent to 
receipt of the required notice.  

The RO has also, in an April 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  The 
record reflects that the veteran was treated in a 
rehabilitation facility in 2003 to improve his mobility.  The 
absence of these records does not prejudice the veteran since 
VA has assumed and conceded that this treatment was related 
to the service-connected disability.  Similarly, although the 
records of a rehabilitation facility stay beginning in April 
2006 while his wife was hospitalized are not of record, but 
the May 2006 VA clinical records reflect the veteran's 
current level of functioning, so the absence of those records 
does not prejudice the veteran.  In particular, VA has 
provided the veteran examinations with regard to the claim 
for an increased rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

A rating in excess of 50 percent for bilateral pes planus is 
denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for disabilities of the 
legs, knees, and low back secondary to service-connected 
bilateral pes planus.

The veteran contends that his service-connected bilateral pes 
planus disability resulted in an altered gait, which caused 
him to develop degenerative arthritis of the joints in his 
legs, knees, and low back.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

On VA examination in November 2005, the veteran was diagnosed 
with degenerative arthritis of his hips, knees, ankles, and 
lumbosacral spine.  X-ray examination additionally revealed 
soft-tissue swelling of the tibia and fibula, bilaterally.  
The record otherwise reflects that the veteran has an altered 
gait.  In July 2003, the veteran sought treatment from a 
neurologist who determined that although the veteran's gait 
difficulty was probably multifactorial in etiology, the great 
majority of his gait difficulty was likely due to his 
bilateral foot injuries with the subsequent development of 
post-traumatic arthritis.  The November 2005 VA examiner 
determined that the veteran's bilateral pes planus disability 
did not cause the arthritis of his hips, knees, ankles, and 
lumbosacral spine.  However, the examiner did not 
specifically address whether the veteran's altered gait was 
the result of his bilateral pes planus, and whether his 
altered gait caused or contributed to the veteran's 
development of arthritis of his hips, knees, ankles, and 
lumbosacral spine.  Accordingly, while the veteran in this 
case has already been afforded a VA examination, the Board 
finds that a remand for an etiological opinion is necessary, 
as it remains unclear to the Board whether the veteran's 
altered gait is etiologically related to his pes planus 
disability, and whether his altered gait caused or 
contributed to the veteran's development of arthritis of his 
hips, knees, ankles, and lumbosacral spine.

VA must also consider whether, if the veteran's service-
connected pes planus did not cause those disorders, that 
service-connected disability may aggravate those disorders.  
The Board notes, in this regard, that 38 C.F.R. § 3.310, the 
regulation which governs service connection on the basis of 
aggravation, was revised, effective in October 2006.  
However, since the claim underlying this appeal was submitted 
prior to that date, the prior version of 38 C.F.R. § 3.310 
apply.  Service connection on the basis of aggravation must 
be considered.  Secondary service connection includes those 
circumstances where a disorder is proximately due to or the 
result of a service-connected disability, including cases 
where an otherwise non-service-connected disability is 
aggravated (rather than caused) by a service-connected 
disability.  See Allen, 7 Vet. App. 439, 448-449 (1995); see 
also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004). 

Accordingly, the case is REMANDED for the following actions:

1.  Even though the veteran has previously 
been sent notice of the provisions of the 
VCAA, it is the Board's opinion that the 
veteran should again be provided with notice 
of VA's duties to assist and notify him, set 
forth in the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), and 
implementing regulations, including 38 C.F.R § 
3.159 (2006).  In particular, the notice 
should include an explanation as to the 
information or evidence needed to establish 
service connection on a secondary basis, as 
proximately due or aggravated by a service-
connected disability.  The notice described in 
this paragraph should be issued prior to 
issuance of a supplemental statement of the 
case (SSOC).  

2.  Obtain the veteran's current VA 
clinical from May 2006 to the present, 
records of the veteran's stay at the 
Boca Raton Rehabilitation Center, 755 
Meadow Road, Boca Raton, Florida, 
records of any care provided in the 
veteran's home from April 2006 to the 
present, records of his treatment at 
Kessler Institute for Rehabilitation 
prior to discharge in October 2003, and 
any other relevant records identified 
by the veteran.  

3.  Forward the claims file to a 
qualified VA physician to review the 
record and render an etiological 
opinion addressing whether the 
veteran's altered gait is etiologically 
related to his pes planus disability, 
and whether his altered gait caused or 
contributed to the veteran's 
development of arthritis of his hips, 
knees, ankles, and lumbosacral spine, 
or permanently aggravates those 
disorders.  No additional physical 
examination of the veteran is 
necessary, unless the examining 
physician determines otherwise.  The 
examiner should indicate that the 
claims file has been reviewed.  Based 
upon a review of the historical records 
and medical principles, the examiner 
should: 

(a) Provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's altered gait 
is etiologically related to his pes 
planus disability.

(b) If the veteran's service-connected 
pes planus disability causes his 
altered gait, the reviewer should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that the veteran's altered gait caused 
or contributed to the veteran's 
development of arthritis of his hips, 
knees, ankles, and lumbosacral spine.  
The examiner should specifically 
attempt to reconcile his/her opinion 
with the July 2003 statements made by 
the veteran's private neurologist.  The 
rationale for all opinions expressed 
must be provided.

(c) The reviewer should also provide an 
opinion as to whether gait alteration 
due to service-connected pes planus 
aggravates, that is, permanently 
increases the pathology underlying the 
veteran's arthritis of the hips, knees, 
ankles, and lumbosacral spine or 
permanently increases the symptoms of 
disease of those joints and joint 
groups.

4.  Then, the veteran's claims for 
service connection for disabilities of 
the legs, knees, and low back secondary 
to service-connected bilateral pes 
planus should be readjudicated.  If any 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
returned the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


